Citation Nr: 0706083	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-37 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
October 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.

The Board notes in a September 1995 rating decision, service 
connection for post-traumatic stress disorder (PTSD), head 
injury, neck injury, back injury, temporomandibular joint 
(TMJ) syndrome, left shoulder condition, bilateral knee 
condition, and bilateral shin splints was denied.  The 
veteran filed a notice of disagreement (NOD) and a statement 
of the case (SOC) was issued in May 1996.  Thereafter, in 
June 1996, the veteran perfected her appeal.  However, in 
rating decisions dated in December 1997 and September 2001 
service connection was awarded for low back strain, bilateral 
knee condition, bilateral shin splints, left shoulder 
condition, TMJ, cervical strain, and an organic mental 
disorder with PTSD.  As such, the claims are no longer in 
appellate status.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Service connection is currently in effect for: low back 
strain with mild degenerative changes L4-5 and L5-S1, 10 
percent disabling; chrondromalacia and patellofemoral 
syndrome of the right knee, 10 percent disabling; 
chrondromalacia and patellofemoral syndrome of the left knee, 
10 percent disabling; chronic shin splint of the left leg, 10 
percent disabling; chronic shin splint of the right leg, 10 
percent disabling; tendonitis of the left shoulder, 10 
percent disabling; TMJ syndrome, 10 percent disabling; 
cervical strain, noncompensable; and organic mental disorder, 
status post head injury with PTSD, 50 percent disabling.  A 
combined 80 percent rating has been in effect since August 
1994.  


3.  The veteran's service-connected disabilities have not 
been shown to render her unable to secure or follow a 
substantially gainful occupation.


CONCLUSION OF LAW

Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for TDIU, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertained to the claim.  The claim 
was last adjudicated in the August 2004 SOC wherein the 
benefits sought continued to be denied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
records, private medical records, employment information, and 
reports of VA examination.  In the veteran's September 2004 
substantive appeal she declined the opportunity to present 
personal testimony in support of her appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for TDIU, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran filed an application for TDIU in July 2003.  She 
indicated her service-connected head and back injuries, as 
well as her PTSD prevented her from securing or following any 
substantially gainful occupation.  Her application revealed 
that she last worked as a licensed practical nurse (LPN) in 
April 2002.  She indicated that she became too disabled to 
work in 2002.  The veteran stated that she completed three 
years of college education.  She further indicated that she 
had been under a doctor's care within the 12 months previous 
to her application.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for: low back strain with mild degenerative changes L4-5 and 
L5-S1, 10 percent disabling; chrondromalacia and 
patellofemoral syndrome of the right knee, 10 percent 
disabling; chrondromalacia and patellofemoral syndrome of the 
left knee, 10 percent disabling; chronic shin splint of the 
left leg, 10 percent disabling; chronic shin splint of the 
right leg, 10 percent disabling; tendonitis of the left 
shoulder, 10 percent disabling; TMJ syndrome, 10 percent 
disabling; cervical strain, noncompensable; and organic 
mental disorder, status post head injury with PTSD, 50 
percent disabling.  Under 38 C.F.R. § 4.25, the veteran's 
disabilities are combined based upon the combined rating 
table, to give her a combined rating of 80 percent from 
August 1994.  

While the veteran meets the specific percentage requirements 
of 38 C.F.R. § 4.16(a), there is no objective evidence that 
the veterans is unable to secure and follow a substantially 
gainful occupation by reason of the service-connected 
disabilities.  38 C.F.R. § 4.16(b).  Further, the veteran's 
service connected disabilities, as previously noted, do not 
preclude her from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).   

In order for a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that the veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether she can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

In the instant case, service medical records indicate the 
veteran was involved in a motor vehicle accident as a 
passenger on June 8, 1992.  She sustained injuries to the top 
of her head, left shoulder, back, neck, and legs.  Initially, 
she was found not to be able to work, but she was returned to 
light duty on June 12, 1992.  

A March 1993 Vocational Evaluation shows the veteran wanted 
to continue training as a nurse.  At that time, the veteran 
was considered not competitively employable in her chosen 
occupation until she sustained a better grip on her PTSD and 
brain injury.  However, the examiner noted if the veteran 
followed their recommendations her potential for competitive 
employment was "quite good."

Reports of VA examination dated in December 1994 show the 
veteran was employed at Sam's Club and was awaiting the 
results of her nursing boards.  During her January 1997 RO 
hearing, not in connection with the current appeal, she 
testified that she was a full-time nursing student.  Her 
application for TDIU indicated that she worked as an LPN from 
1998 to 2002. 

Employment information from her last employer reveal the 
veteran worked as an LPN from August 2000 to July 2002 until 
she "moved out of area."  There was no indication that she 
was rendered unemployable due to a disability.

A July 2003 neuropsychological evaluation shows the veteran 
had borderline cognitive deficits; however, learning did not 
appear to be a problem.  It was the retrieval of learned 
material from memory, especially non contexual verbal 
material that was compromised.  Her overall level of 
performance was found to benefit from a reduction in anxiety.  

In September 2003, the veteran was afforded a VA examination.  
She reported that the stress of having children and being 
pregnant prevented her from working.  She informed the 
examiner that she stopped working as an LPN after the birth 
of her child 13 months prior.  After physical examination, 
the examiner opined the veteran had multiple subjective 
musculoskeletal complaints involving her shoulder, knees, and 
back.  While there were some borderline cognitive deficits 
related to her traumatic brain injury, the examiner opined it 
was not likely that the claimed unemployability was the 
result of an in-service event, injury or disease, including 
treatment for organic mental disorder, status-post head 
trauma, a shoulder condition, patellofemoral syndrome of the 
knees, or low back and other injuries in service.  The 
examiner stated the opinion was based on the lack of findings 
on physical examination relating to the veteran's 
musculoskeletal issues, her history of obtaining gainful 
employment, and the neuropsychological findings. 

A November 2003 mental health intake evaluation also found 
the veteran had borderline cognitive deficits.  Again 
learning did not appear to be a problem.  It was the 
retrieval of learned material from memory, especially non 
contexual verbal material that was compromised.  Her overall 
level of performance was again found to benefit from a 
reduction in anxiety.  The examiner noted the veteran failed 
her nursing boards and was studying to take them again in 
December 2003.  The examiner further noted the veteran had 
not worked since the birth of her daughter in 2002.  
Psychosocial stressors noted along Axis IV were being the 
mother of a toddler, expecting a second baby, and preparing 
for nursing boards.  There was no indication that the veteran 
was rendered unemployable.  

As shown by the veteran's application for TDIU, the veteran 
was able to work from 1998 to 2002 as an LPN.  Upon VA 
examination in September 2003, the examiner opined it was not 
likely that the claimed unemployability was the result of an 
in-service event, injury or disease, including treatment for 
organic mental disorder, status-post head trauma, a shoulder 
condition, patellofemoral syndrome of the knees, or low back 
and other injuries in service.  Moreover, as noted above, the 
evidence of record indicates the veteran stopped working in 
2002 after the birth of her daughter and she had failed the 
nursing boards prior to December 2003.  Aside from the 
veteran's own contentions, there is no medical evidence to 
support her assertions of unemployability due solely to her 
service-connected disabilities.  Thus, the claim for TDIU is 
denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to TDIU is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


